        Case 2:21-cv-00365-JDP Document 10 Filed 04/16/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    AUMINITRIUS DAMOUR GUNN,                       Case No. 2:21-cv-00365-JDP (PC)
11                       Plaintiff,                  ORDER GRANTING PLAINTIFF’S
                                                     APPLICATION TO PROCEED IN FORMA
12           v.                                      PAUPERIS
13    STANTON CORRECTIONAL                           ECF No. 8
      FACILITY, et al.,
14                                                   SCREENING ORDER THAT PLAINTIFF:
                         Defendants.
15                                                         (1) FILE AN AMENDED
                                                           COMPLAINT; OR
16
                                                           (2) NOTIFY THE COURT THAT HE
17                                                         WISHES TO STAND BY HIS
                                                           COMPLAINT, SUBJECT TO
18                                                         DISMISSAL OF CLAIMS AND
                                                           DEFENDANTS
19
                                                     ECF No. 1
20
                                                     SIXTY-DAY DEADLINE
21

22          Plaintiff Auminitrius Damour Gunn is a former county inmate proceeding without counsel

23   in this civil rights action brought under 42 U.S.C. § 1983. He alleges that defendants Stanton

24   Correctional Facility, Solano County Sheriff’s Office, Vontina, and Solano County Custody

25   Division have violated his constitutional rights by refusing to allow him to work as a “mod

26   worker” during his incarceration. ECF No. 1 at 3. I find, for the reasons stated below, that the

27   complaint does not state a cognizable claim. I will give plaintiff leave to amend.

28          Plaintiff has also filed three applications to proceed in forma pauperis. ECF Nos. 2, 6, &
                                                       1
        Case 2:21-cv-00365-JDP Document 10 Filed 04/16/21 Page 2 of 4


 1   8. The last application makes the required showing and I will grant it; I will deny its two

 2   predecessors as moot.

 3                                 Screening and Pleading Requirements

 4          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 5   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 6   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 7   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 8   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 9          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

10   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

11   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

12   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

13   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

14   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

15   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

16   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

17   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

18   n.2 (9th Cir. 2006) (en banc) (citations omitted).

19          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

20   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it
21   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

22   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

23   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

24   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

25   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

26
27

28
                                                          2
        Case 2:21-cv-00365-JDP Document 10 Filed 04/16/21 Page 3 of 4


 1                                                  Analysis

 2          Plaintiff alleges that defendants violated his First Amendment rights by refusing to let him

 3   work as a “mod worker” at the jail. ECF No. 1 at 3. He does not explain what a “mod worker”

 4   is, or how each defendant was involved in the decision to deny him the opportunity to be one.

 5   Plaintiff is advised that inmates have no right to a prison job. See Bravot v. Cal. Dep’t of Corr.,

 6   No. 05-113, 2006 U.S. Dist. LEXIS 534, *10 (E.D. Cal. 2006) (“Since plaintiff does not have a

 7   constitutional right to a prison job, much less to a particular job, he is not entitled to due process

 8   procedural protections prior to being deprived of his work.”). And the Stanton Correctional

 9   Facility and Solano County Custody Division are not appropriate defendants in a section 1983

10   action. Vance v. County of Santa Clara, 928 F. Supp. 993, 996 (N.D. Cal. 1996) (subdivisions of

11   a municipality are not appropriate defendants under section 1983).

12          I will give plaintiff leave to amend his complaint before recommending dismissal of this

13   action. If plaintiff decides to file an amended complaint, the amended complaint will supersede

14   the current complaint. See Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en

15   banc). This means that the amended complaint must be complete on its face without reference to

16   the prior pleading. See E.D. Cal. Local Rule 220. Once an amended complaint is filed, the

17   current complaint no longer serves any function. Therefore, in an amended complaint, as in an

18   original complaint, plaintiff must assert each claim and allege each defendant’s involvement in

19   sufficient detail. The amended complaint should be titled “Amended Complaint” and refer to the

20   appropriate case number. If plaintiff does not file an amended complaint, I will recommend that
21   this action be dismissed.

22           Accordingly, it is ORDERED that:

23          1. Plaintiff’s application to proceed in forma pauperis, ECF No. 8, is granted.

24          2. Plaintiff’s other applications to proceed in forma pauperis, ECF Nos. 2 & 6, are

25   denied as moot.

26          3. Within sixty days from the service of this order, plaintiff must either file an
27   Amended Complaint or advise the court he wishes stand by his current complaint.

28          4. Failure to comply with this order may result in the dismissal of this action.
                                                         3
       Case 2:21-cv-00365-JDP Document 10 Filed 04/16/21 Page 4 of 4


 1            5. The clerk’s office is directed to send plaintiff a complaint form.

 2
     IT IS SO ORDERED.
 3

 4
     Dated:      April 15, 2021
 5                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
